DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 2/4/2022.  Claims 3, 6, 11-13, 15-17, 21, 24, 26-27, 29-31, and 34-36 have been cancelled.  Claims 4 and 32-33 have been amended.

Response to Arguments
	The objection to the claims have been withdrawn in view of applicant’s amendment.
	The 112 rejections have been withdrawn in view of applicant’s amendment.

Allowable Subject Matter
Claims 1-2, 4-5, 7-10, 14, 18-20, 22-23, 25, 28, 32-33, and 37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 32, the art of record when considered alone or in combination neither anticipates nor renders obvious an earplug and a method of making thereof, comprising a tip cavity of the sound-attenuating body extending proximally from the tip and comprising a distal opening, the tip cavity having a volume defined by a side wall formed by the sound-attenuating body and a bottom at least partially formed by the distal end of the core, 
Regarding dependent claims 2, 4-5, 7-10, 14, 18-20, 22-23, 25, 28, 33, and 37, they are allowed due to their dependencies on respective independent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hamer of U.S. Patent Application Publication No. US 2015/0335489 discloses an analogous earplug, Figures 6a-6b illustrates a distal chamber/cavity.  Figure 6a-6b do not illustrates the chamber comprising a plurality of protrusions extending inwardly toward the central axis thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/CAMTU T NGUYEN/Examiner, Art Unit 3786